Citation Nr: 1520786	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  05-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1971 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Board remanded the case to the RO for additional development.

In October 2007, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's file.

In May 2008, the Board remanded the case to the RO for additional development.

In May 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a).  Opinions were received in June 2011 and March 2012, and the Veteran was provided copies of the opinions; in response, he submitted additional argument in August 2011.

The Board then subsequently denied the claim in August 2012, and following a timely appeal of the denial to the United States Court of Appeals for Veterans Claims (Court), a June 2013 Order vacated the August 2012 Board decision and remanded the case for further consideration pursuant to a Joint Motion for Remand.  More specifically, the parties to the Joint Motion determined that the VHA opinion obtained by VA did not adequately address the risk factors for hepatitis C other than IV drug use, and that the opinion was otherwise based on an inaccurate assumption regarding the Veteran's drug use immediately following service and did not adequately address favorable opinions that were of record.

In August 2014, the Board requested an independent medical opinion and the opinion was received in September 2014.  The Veteran and his attorney were provided a copy of this opinion and have filed argument in response thereto.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The attorney for the Veteran has recently requested the remand of this matter for essentially two reasons.  First, he argues that the absence of service medical and personnel records pertaining to the Veteran's hardship discharge clearly imply that there may be outstanding relevant service records that should be requested from the National Personnel Records Center (NPRC) or other appropriate agency.  In addition, the Veteran's attorney contends that the opinions provided by the September 2014 independent medical examiner now require further clarifying opinions, to include the issue of whether the Veteran's hepatitis C clearly and unmistakably preexisted his active service and was not aggravated therein.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Turning first to the possibility of additional service medical and/or personnel records, the Board's review of the record reflects that the last service treatment records other than the July 1972 separation examination report are dated in March 1972, which does imply the existence of additional service treatment records dated after that date.  Moreover, although the record reflects the existence of an envelope with personnel records, the Board is unable to locate the original request for these documents so as to confirm that all of the Veteran's personnel records were in fact requested.  Consequently, the Board will remand the claim for the purpose of making a more specific request for records relating to the Veteran's hardship discharge from the NPRC or other appropriate agency.

Thereafter, regardless of whether additional service records are received pursuant to the above-noted development, additional opinions should also be solicited from an appropriate examiner that address the concerns raised by the Veteran's attorney with respect to the independent medical examination opinion provided in September 2014, to include the proposition that the Veteran's hepatitis C preexisted his active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Make an effort to contact NPRC or other appropriate agency to obtain service personnel and medical records relating to the Veteran's hardship discharge from active service.  As these are Federal facilities, all reasonable efforts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further efforts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Thereafter, regardless of whether any records are received in response to item number 1, above, based on the review of the claims file and prior examinations of the Veteran, arrange to have an appropriate examiner provide a rationale for responses to the following questions:

(i) Is there clear and unmistakable (undebatable) evidence BOTH that the Veteran's hepatitis C preexisted the Veteran's entrance into service in September 1971 and was not aggravated beyond its natural progression during service? 

(ii)  If hepatitis C is not found to have preexisted the Veteran's entrance into service in 1971, is it at least as likely as not (i.e., a 50 percent probability or greater) that it had its onset during military service or is otherwise etiologically related thereto?

A complete rationale must be provided for all opinions expressed.  If the reviewer is unable to offer the requested opinions, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing all indicated development, the RO should readjudicate the claim of entitlement to service connection for hepatitis C with peripheral neuropathy in light of all the evidence of record, including any previously unaddressed medical records.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his attorney who should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other  appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


